United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, HIGHLAND HILLS
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1768
Issued: March 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 26, 2019 appellant filed a timely appeal from a March 1, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of the
need for medical treatment causally related to his accepted employment-related back conditions.
FACTUAL HISTORY
On December 17, 2014 appellant, then a 54-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that on December 2, 2014 he first realized that
his repetitive employment duties of pushing, pulling, lifting, standing, stooping, and bending for
1

5 U.S.C. § 8101 et seq.

13 years aggravated his preexisting lower back condition. On February 19, 2015 OWCP accepted
his claim for sprain of the lumbosacral spine and thoracic or lumbosacral neuritis or radiculitis.
Appellant returned to limited duty on March 13, 2015. He stopped work on May 17, 2016 due to
an accepted work-related left shoulder injury.2
On September 9, 2015 appellant’s attending physician, Dr. Leslie Benson, an emergency
medicine specialist, noted that appellant could work with restrictions of lifting no more than 10
pounds for one hour intermittently, sitting intermittently for six hours, standing intermittently for
two hours, walking intermittently for two hours, and performing no climbing, pulling, pushing, or
reaching above the shoulder. He diagnosed sprain of the lumbosacral joint ligament and thoracic
lumbosacral radiculitis. Dr. Benson noted that he examined appellant on a monthly basis to
determine his tolerance of working with restrictions.
In a report dated September 20, 2017, Dr. Gwenevere Williams, a Board-certified
physiatrist, examined appellant due to lumbar pain with stiffness.3 She diagnosed sprain of the
lumbosacral joint and acute lumbar radiculopathy. Dr. Williams noted that appellant’s current
condition was aggravated by standing, walking, bending, lifting, twisting, and sleeping.
On March 21, 2018 Jason Pickney, a nurse practitioner, examined appellant due to lumbar
pain with stiffness. Appellant also submitted notes from Arlene Henderson, a physical therapist.
On March 30, 2018 appellant filed a notice of recurrence (Form CA-2) alleging that on
September 15, 2017 he sustained a recurrence of a medical condition causally related to his
accepted back conditions. He alleged that he woke up with back pain and stiffness on
September 15, 2017. Appellant sought medical attention on September 20, 2017. He indicated
that he underwent left shoulder surgery on May 19, 2016 and right shoulder surgeries on May 7
and November 8, 2017. Appellant underwent physical therapy due to bilateral carpal tunnel
syndrome from August through October 2017.
On April 25, 2018 Dr. Lashondria Camp-Simpson, a Board-certified general surgeon,
examined appellant due to sprain of the lumbosacral joint ligament and acute lumbar
radiculopathy. She noted that he was not working due to his shoulder injuries. In a May 21, 2018
note, Dr. Camp-Simpson repeated her diagnoses and noted appellant’s history of back injury on
December 2, 2014. She reported that he last worked on May 17, 2016.
In a July 16, 2018 development letter, OWCP requested additional rationalized medical
opinion evidence establishing a causal relationship between appellant’s current condition and his
accepted employment injury. It provided him with a questionnaire for his completion and afforded
him 30 days for response.
In an August 2, 2018 statement, appellant noted that he had been receiving care for his
accepted back condition since September 2017 and he had continual low back symptoms. He
2

The record reveals that OWCP accepted appellant’s occupational disease claim for bilateral rotator cuff tears
under OWCP File No. xxxxxx481. That claim is not before the Board on this appeal.
3

On September 28, 2017 OWCP authorized a change of physicians to Dr. Williams.

2

asserted that his injury was chronic and that he continued to have issues with decreased range of
motion (ROM), occasional numbness and tingling, and severe muscle spasms. Appellant alleged
that he was not discharged from care, but had a short lapse in treatment due to shoulder surgery
and Dr. Benson’s retirement. He noted that his condition was worsened by prolonged walking or
sitting and other activities of daily living. Appellant alleged that his symptoms were continuous,
but that he also had intermittent spikes in pain when he increased his activities. He listed his other
conditions as carpal tunnel syndrome, bilateral shoulder injuries, and neck injuries.
On August 8, 2018 Dr. Camp-Simpson noted appellant’s history of injury in
December 2014 and diagnosed resulting conditions of lumbar sprain and radiculopathy. She again
noted that he last worked on May 17, 2016 and stopped due to his left shoulder injury “on a
different claim.” Dr. Camp-Simpson reviewed appellant’s magnetic resonance imaging (MRI)
scan of December 19, 2014 and his August 3, 2018 MRI scan. She found that his lumbar
radiculopathy and lumbosacral sprain were chronic in nature. Dr. Camp-Simpson noted that the
2018 MRI scan did not show significant improvement from a 2014 MRI scan. She opined that
appellant’s current condition was directly related to his original employment injury. Dr. CampSimpson noted that he reported increased symptoms of numbness, tingling, and lower extremity
weakness. She further noted that appellant’s activities had been limited to multiple shoulder
surgeries over the past two years. Dr. Camp-Simpson concluded that due to the extent of his
injuries he would experience episodic flares including increased muscle spasms, radicular
symptoms, and decreased ROM. She recommended continued physical therapy, injections, and
referral to an orthopedic surgeon.
By decision dated September 11, 2018, OWCP denied appellant’s recurrence claim finding
that he had not established that he required additional medical treatment due to a worsening of his
accepted work-related back conditions.
On October 10, 2018 appellant requested a review of the written record from an OWCP
hearing representative.
By decision dated March 1, 2019, OWCP’s hearing representative found that appellant had
failed to provide rationalized medical opinion evidence establishing that his need for medical
treatment due to the onset of pain and stiffness in his back on September 15, 2017 was causally
related to his accepted work-related back conditions.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.4 An employee has the burden of proof to establish that he or she

4

20 C.F.R. § 10.5(y).

3

sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause.5
If a claim for recurrence of medical condition is made more than 90 days after release from
medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden of proof.6
To meet this burden the claimant must submit medical evidence from a physician who, on
the basis of a complete and accurate factual and medical history, supports that the condition is
causally related and supports his or her conclusion with sound medical rationale.7 Where no such
rationale is present, medical evidence is of diminished probative value.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment causally related to his accepted employment-related back
conditions.
Appellant provided a September 20, 2017 report by Dr. Williams who noted the accepted
employment injuries and diagnosed sprain of the lumbosacral joint and acute lumbar
radiculopathy. Dr. Williams did not causally relate his current conditions to the accepted back
conditions. Lacking an opinion on causal relationship, the Board finds that this report is of no
probative value.9 Thus, it is insufficient to establish appellant’s recurrence claim.
On April 25, May 21, and August 8, 2018 Dr. Camp-Simpson examined appellant due to
sprain of the lumbosacral joint ligament and acute lumbar radiculopathy. She noted his history of
back injury on December 2, 2014 and listed his accepted condition of lumbar sprain, finding that
this condition was chronic. Dr. Camp-Simpson noted that the 2018 MRI scan did not show
significant improvement from what was shown on a 2014 MRI scan. She opined that appellant’s
current condition was directly related to his original employment injury. Dr. Camp-Simpson
concluded that, due to the extent of his injuries, he would experience episodic flares including
increased muscle spasms, radicular symptoms, and decreased ROM. The Board has held that a
report is of limited probative value regarding causal relationship if it does not contain medical

5

M.P., Docket No. 19-0161 (issued August 16, 2019); E.G., Docket No. 18-1383 (issued March 8, 2019); T.B.,
Docket No. 18-0762 (issued November 2, 2018); E.R., Docket No. 18-0202 (issued June 5, 2018).
6
Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); J.M., Docket
No. 19-1111 (issued November 20, 2019); J.M., Docket No. 09-2041 (issued May 6, 2010).
7

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

8

O.H., id.; Michael Stockert, 39 ECAB 1186 (1988); Ronald C. Hand, 49 ECAB 113 (1997).

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

rationale explaining how a given medical condition is causally related to a prior accepted
employment condition.10
The Board finds that Dr. Camp-Simpson provided a conclusory opinion which did not
include a rationalized medical opinion establishing that appellant required further medical care
after September causally related to his accepted employment back conditions. Therefore, the
Board finds that her report is insufficient to establish his recurrence claim.11
Appellant further submitted reports signed by a nurse practitioner and a physical therapist.
Theses medical reports do not constitute competent medical evidence because neither a nurse
practitioner nor a physical therapist is considered a “physician” as defined under FECA and are
therefore not competent to provide medical opinions.12 Consequently, this evidence is also
insufficient to establish appellant’s claim.
As appellant has not submitted medical evidence sufficient to establish a recurrence of the
need for medical treatment causally related to his accepted employment-related back conditions,
the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment causally related to his accepted employment-related back
conditions.

10
D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).
11

A.C., supra note 7; K.G., Docket No. 15-0669 (issued April 8, 2016).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); C.S., Docket
No. 19-1279 (issued December 30, 2019) (nurse practitioners and physical therapists are not considered physicians as
defined under FECA).
12

5

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

